11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In re Isidro Martinez Ramirez
No. 11-03-00399-CV - Original Mandamus Proceeding
 
            Isidro Martinez Ramirez seeks a writ of mandamus from this court directed toward the 132nd
District Court in Scurry County.  Ramirez challenges the trial court’s denial of his petition to
perpetuate testimony filed in Trial Court Cause No. 21,699.
            Ramirez has not established that mandamus is the appropriate remedy or that an abuse of
discretion has occurred.  The petition for writ of mandamus is denied.
 
                                                                                    PER CURIAM
 
December 11, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.